United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2054
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                                Terry L. Schwarck,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                          Submitted: December 13, 2012
                              Filed: June 28, 2013
                                 ____________

Before LOKEN, BRIGHT, and COLLOTON, Circuit Judges.
                           ____________

COLLOTON, Circuit Judge.

       A jury convicted Terry Schwarck of conspiracy to distribute and possess with
intent to distribute 500 grams or more of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 846. The district court1 sentenced him

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
to 240 months’ imprisonment. Schwarck appeals, arguing that the court abused its
discretion at trial by admitting expert testimony regarding the distribution of
methamphetamine. We affirm.

                                         I.

       On March 28, 2011, Melissa Ripley, an undercover officer from the Lincoln,
Nebraska, Police Department, arrested Terry Schwarck after an investigation into
methamphetamine trafficking. During a search of Schwarck’s vehicle incident to the
arrest, officers found a pouch containing a radio frequency detector, a money clip
with four one-hundred dollar bills, an address book, and a cigarette case with hand-
rolled cigarettes. A grand jury charged Schwarck with conspiracy to distribute and
possess with intent to distribute 500 grams or more of methamphetamine, and the case
proceeded to trial.

       Schwarck’s defense was that he was not a drug dealer, but merely a drug addict
with a party house who engaged in small drug transactions to support his personal
use. Investigator Ripley testified for the prosecution about her undercover
investigation. She twice purchased methamphetamine from a Christine Snyder. On
the second occasion, Ripley drove Snyder to Schwarck’s residence and waited outside
while Snyder went inside and obtained methamphetamine. On October 5, 2010,
Snyder—then working as a confidential informant—introduced Ripley to Schwarck
in the basement of Schwarck’s residence. Ripley gave Schwarck money for drugs in
an office area at the bottom of the basement stairs, and Schwarck said that he would
get methamphetamine for her from another location. During the transaction, Ripley
saw a scale sitting on the desk next to a surveillance video monitor. Ripley left
Schwarck’s residence and dropped off Snyder. She then equipped herself with a
recording device and returned to Schwarck’s residence. Schwarck gave Ripley a
small plastic bag containing a quarter-ounce of methamphetamine and invited Ripley
to return if she wanted to buy more drugs.

                                         -2-
        Ripley testified that she returned to Schwarck’s residence six days later to
attempt to purchase an eighth-ounce of methamphetamine. Ripley gave Schwarck
$340 and arranged to meet him later that day outside a store to pick up the drugs.
When Ripley, wearing a recording device, arrived at the meeting place and entered
Schwarck’s vehicle, he pulled out a radio frequency detector. The detector was
flashing and beeping to indicate the possible presence of a recording device. Ripley
tried to convince Schwarck that she was not wearing a recorder, but Schwarck refused
to furnish the drugs unless she disrobed to show that she was unequipped. When
Ripley said she was unwilling to do so, Schwarck gave her a refund, but he did not
return the same bills that she had provided. Instead, he gave her bills in larger
denominations, including one-hundred dollar bills.

       At trial, Ripley also explained the physical layout of Schwarck’s basement.
There was a living area, an office area under the stairs where one meeting between
Ripley and Schwarck occurred, and a room with a bed that was partitioned off from
the living area by a curtain or sheet. On both of her visits to the residence, Ripley
saw a monitor in the office area that displayed images from surveillance cameras that
were located outside the residence. Ripley also testified that she saw people on a bed
in the partitioned room on her second visit.

       The government called Sergeant William Koepke of the Lincoln/Lancaster
County Drug Unit as an expert to discuss the distribution of methamphetamine in the
Lincoln area and the modus operandi of drug dealers. Koepke was a twenty-year
officer with ten years of experience in the narcotics unit, where he supervised other
officers, interviewed more than 1,000 drug traffickers, and conducted surveillance of
undercover narcotics operations. Koepke also attended training seminars and was a
certified instructor on drug investigations.

      Koepke testified that drug traffickers may try to insulate themselves from law
enforcement by enlisting a trusted helper to deliver drugs or to collect money when

                                         -3-
dealing with unfamiliar buyers. Drug dealers also use security cameras to protect
their business from law enforcement or dangerous individuals, and radio frequency
detectors to determine whether a person is wearing a wireless transmitter that may be
monitored by law enforcement. According to Koepke, the use of a radio frequency
detector and the refusal to sell drugs to an individual who sets off the detector is
consistent with the behavior of those who distribute methamphetamine. Koepke
testified that he had never encountered a mere user of methamphetamine who
employed residential security cameras and a radio frequency detector.

       Koepke explained that drug dealers who have been arrested previously for drug
crimes tend to take greater precautions. A trafficker with that experience, he
explained, may limit the quantity of drugs that he keeps on his person or at his
residence, in order to limit potential liability in the case of a seizure. He testified that
dealers sometimes keep larger quantities at other locations and send others to retrieve
the drugs from those locations when they make a larger sale. A dealer commonly
sells only smaller quantities of a gram or less to a new buyer until the parties develop
mutual trust.

       Koepke recounted that drug dealers commonly carry large amounts of currency
that represent the proceeds of their sales. A dealer who handles larger amounts of
drugs would carry one-hundred dollar bills, while dealers in smaller quantities or
users typically would have five-, ten-, and twenty-dollar bills. Koepke explained that
he would not expect a mere user of methamphetamine to pay for drugs using one-
hundred dollar bills.       He opined that potential benefits of distributing
methamphetamine, in addition to financial gain, could include acquiring
methamphetamine for personal use at a reduced price or for free, trading vehicle
parts, securing free transportation, obtaining sexual favors, and making new friends.




                                            -4-
      Schwarck moved in limine to exclude Koepke’s testimony on the ground that
it was not relevant and that any probative value would be outweighed by unfair
prejudice. The court allowed the testimony and overruled Schwarck’s followup
objections at trial. The jury convicted Schwarck, and the district court sentenced him
to 240 months’ imprisonment.

                                         II.

       Schwarck appeals the district court’s admission of Koepke’s expert testimony.
Federal Rule of Evidence 702(a) permits expert testimony if the “witness’s
specialized knowledge will help the trier of fact to understand the evidence or to
determine a fact in issue.” United States v. Spencer, 700 F.3d 317, 321 (8th Cir.
2012) (internal quotation omitted). A district court may permit law enforcement
officers to give expert testimony concerning the modus operandi of drug dealers,
because most jurors are not familiar with the trade. United States v. Molina, 172 F.3d
1048, 1056 (8th Cir. 1999). A district court must balance the probative value of such
testimony against its possible prejudicial effects. See Daubert v. Merrell Dow
Pharm., Inc., 509 U.S. 579, 595 (1993); Fed. R. Evid. 403. We review the decision
to allow expert testimony for abuse of discretion. United States v. Coleman, 584 F.3d
1121, 1126 (8th Cir. 2009).

       Schwarck likens Koepke’s testimony to evidence of a drug courier profile,
which this court has disallowed as substantive evidence because it involves nothing
more than the introduction of investigative techniques that law enforcement officers
use to identify potential drug couriers. United States v. Carter, 901 F.2d 683, 684
(8th Cir. 1990); see also United States v. Hernandez-Cuartas, 717 F.2d 552, 555
(11th Cir. 1983). But unlike impermissible courier profile evidence, Koepke’s
testimony was relevant to rebut Schwarck’s defense that he was merely a drug user
and not a trafficker. The testimony permissibly explained the significance of
evidence that would not be familiar to average jurors with no previous exposure to

                                         -5-
the drug trafficking business. See United States v. Jeanetta, 533 F.3d 651, 657-58
(8th Cir. 2008); United States v. Ortega, 150 F.3d 937, 943 (8th Cir. 1998); United
States v. Brown, 110 F.3d 605, 610-11 (8th Cir. 1997).

       Schwarck also complains that Koepke’s testimony was cumulative, because
other witnesses testified about the surveillance equipment, the radio frequency
detector, and the practice of dealing smaller quantities of drugs to new customers.
But none of the other witnesses explained the significance of these items or activities
in the drug trade, or how drug conspiracies work in general. See United States v.
Rosa-Carino, 615 F.3d 75, 81 (1st Cir. 2010). And if Koepke’s testimony really had
been cumulative, then it likely would have been harmless rather than unfairly
prejudicial. United States v. Demery, 674 F.3d 776, 782 (8th Cir. 2011).

        Schwarck alleges that Koepke’s testimony also furthered an effort by the
government to impugn Schwarck’s character by implying that he sought sexual favors
in exchange for supplying drugs. He points to Koepke’s opinion that drug dealers
sometimes collect “sexual favors,” combined with Ripley’s testimony about the
partitioned room with a bed in the basement, and the prosecutor’s closing argument
that “Mr. Schwarck employs young women to do various things, recruit people, bring
people over, make runs to get dope for him.” Considered in the context of the entire
trial, however, any allusion to possible sexual conduct by Schwarck was elliptical and
too attenuated to prejudice him unfairly. No witness testified that Schwarck himself
received sexual favors. Evidence and argument concerning the involvement of young
women in Schwarck’s conspiracy was based on events observed directly by witnesses
to the crime. It was offered properly and without objection for purposes other than
making sexual innuendo. Koepke’s general testimony that sexual favors are one of
several possible benefits accruing to drug traffickers was not unfairly prejudicial.

     We discern no abuse of discretion in the district court’s decision to permit
Koepke’s expert testimony. The evidence was relevant, and Schwarck has not

                                         -6-
demonstrated that the testimony caused unfair prejudice that substantially outweighed
its probative value.

                                  *      *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                         -7-